
	
		II
		110th CONGRESS
		1st Session
		S. 251
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Mr. Vitter (for himself
			 and Mr. DeMint) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to the importation of prescription drugs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pharmaceutical Market Access Act of
			 2007.
		2.FindingsCongress finds as follows:
			(1)Americans unjustly
			 pay up to 1,000 percent more to fill their prescriptions than consumers in
			 other countries.
			(2)The United States
			 is the world’s largest market for pharmaceuticals yet consumers still pay the
			 world’s highest prices.
			(3)An unaffordable
			 drug is neither safe nor effective. Allowing and structuring the importation of
			 prescription drugs ensures access to affordable drugs, thus providing a level
			 of safety to American consumers they do not currently enjoy.
			(4)Prescription drug
			 costs are a leading cause of the growth in United States health care spending,
			 which reached nearly $2,000,000,0000 in 2005, of which spending on prescription
			 drugs amounted to $200,700,000,000.
			(5)According to the
			 Congressional Budget Office, American seniors alone will spend
			 $1,800,000,000,000 on pharmaceuticals over the next 10 years.
			(6)Allowing open
			 pharmaceutical markets could save American consumers at least $635,000,000,000
			 of their own money.
			3.PurposesThe purposes of this Act to—
			(1)give all
			 Americans immediate relief from the outrageously high cost of
			 pharmaceuticals;
			(2)reverse the
			 perverse economics of the American pharmaceutical market;
			(3)allow the
			 importation of prescription drugs only if the drugs and facilities where such
			 drugs are manufactured are approved by the Food and Drug Administration, and to
			 exclude pharmaceutical narcotics;
			(4)ensure continued
			 integrity to the prescription drug supply of the United States by—
				(A)requiring that
			 imported prescription drugs be packaged and shipped using counterfeit-resistant
			 technologies;
				(B)requiring
			 Internet pharmacies to register with the United States Government for Americans
			 to verify authenticity before purchases over the Internet;
				(C)requiring all
			 foreign sellers to register with United States Government and submit to
			 facility inspections by the Government without prior notice; and
				(D)limiting the
			 eligible countries from which prescription drugs may be imported to Canada,
			 member countries of the European Union, and other highly industrialized nations
			 with safe pharmaceutical infrastructures.
				4.Amendments to
			 section 804 of the Federal food, drug, and cosmetic act
			(a)DefinitionsSection
			 804(a) of the Federal Food, Drug, and Cosmetic
			 Act (21
			 U.S.C. 384(a)) is amended to read as follows:
				
					(a)DefinitionsIn
				this section:
						(1)ImporterThe
				term importer means a pharmacy, group of pharmacies, pharmacist,
				or wholesaler.
						(2)Permitted
				countryThe term permitted country means Australia,
				Canada, Israel, Japan, New Zealand, Switzerland, South Africa, Austria,
				Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxemburg,
				Netherlands, Portugal, Spain, Sweden, the United Kingdom, Iceland,
				Liechtenstein, and Norway, except that the Secretary—
							(A)may add a country,
				union, or economic area as a permitted country for purposes of this section if
				the Secretary determines that the country, union, or economic area has a
				pharmaceutical infrastructure that is substantially equivalent or superior to
				the pharmaceutical infrastructure of the United States, taking into
				consideration pharmacist qualifications, pharmacy storage procedures, the drug
				distribution system, the drug dispensing system, and market regulation;
				and
							(B)may remove a
				country, union, or economic area as a permitted country for purposes of this
				section if the Secretary determines that the country, union, or economic area
				does not have such a pharmaceutical infrastructure.
							(3)PharmacistThe
				term pharmacist means a person licensed by the relevant
				governmental authority to practice pharmacy, including the dispensing and
				selling of prescription drugs.
						(4)PharmacyThe
				term pharmacy means a person that is licensed by the relevant
				governmental authority to engage in the business of selling prescription drugs
				that employs 1 or more pharmacists.
						(5)Prescription
				drugThe term prescription drug means a drug subject
				to section 503(b), other than—
							(A)a controlled
				substance (as defined in section 102 of the Controlled Substances Act (21 U.S.C.
				802));
							(B)a biological
				product (as defined in section 351 of the Public
				Health Service Act (42 U.S.C. 262));
							(C)an infused drug
				(including a peritoneal dialysis solution);
							(D)an intravenously
				injected drug;
							(E)a drug that is
				inhaled during surgery; or
							(F)a drug which is a
				parenteral drug, the importation of which pursuant to subsection (b) is
				determined by the Secretary to pose a threat to the public health, in which
				case section 801(d)(1) shall continue to apply.
							(6)Qualifying
				drugThe term qualifying drug means a prescription
				drug that—
							(A)is approved
				pursuant to an application submitted under section 505(b)(1); and
							(B)is not—
								(i)a
				drug manufactured through 1 or more biotechnology processes;
								(ii)a
				drug that is required to be refrigerated; or
								(iii)a photoreactive
				drug.
								(7)Qualifying
				Internet pharmacyThe term qualifying Internet
				pharmacy means a registered exporter that dispenses qualifying drugs to
				individuals over an Internet website.
						(8)Qualifying
				laboratoryThe term qualifying laboratory means a
				laboratory in the United States that has been approved by the Secretary for the
				purposes of this section.
						(9)Registered
				exporterThe term registered exporter means a person
				that is in the business of exporting a drug to persons in the United States (or
				that seeks to be in such business), for which a registration under this section
				has been approved and is in effect.
						(10)Wholesaler
							(A)In
				generalThe term wholesaler means a person licensed
				as a wholesaler or distributor of prescription drugs in the United States under
				section 503(e)(2)(A).
							(B)ExclusionThe
				term wholesaler does not include a person authorized to import
				drugs under section
				801(d)(1).
							.
			(b)RegulationsSection
			 804(b) of the Federal Food, Drug, and Cosmetic
			 Act (21
			 U.S.C. 384(b)) is amended to read as follows:
				
					(b)RegulationsNot
				later than 180 days after the date of enactment of the
				Pharmaceutical Market Access Act of
				2007, the Secretary, after consultation with the United States
				Trade Representative and the Commissioner of the Bureau of Customs and Border
				Protection, shall promulgate regulations permitting pharmacists, pharmacies,
				and wholesalers to import qualifying drugs from permitted countries into the
				United
				States.
					.
			(c)LimitationSection
			 804(c) of the Federal Food, Drug, and Cosmetic
			 Act (21
			 U.S.C. 384(c)) is amended by striking prescription
			 drug each place it appears and inserting qualifying
			 drug.
			(d)Information and
			 recordsSection 804(d)(1) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 384(d)(1)) is amended—
				(1)by striking
			 subparagraph (G) and redesignating subparagraphs (H) through (N) as
			 subparagraphs (G) through (M), respectively;
				(2)in subparagraph
			 (H) (as so redesignated), by striking telephone number, and professional
			 license number (if any) and inserting and telephone
			 number; and
				(3)in subparagraph
			 (L) (as so redesignated), by striking (J) and (L) and inserting
			 (I) and (K).
				(e)TestingSection
			 804(e) of the Federal Food, Drug, and Cosmetic
			 Act (21
			 U.S.C. 384(e)) is amended to read as follows:
				
					(e)TestingThe
				regulations under subsection (b) shall require that the testing described under
				subparagraphs (I) and (K) of subsection (d)(1) be conducted by the importer of
				the qualifying drug, unless the qualifying drug is subject to the requirements
				under section 505C for counterfeit-resistant
				technologies.
					.
			(f)Registration of
			 exporters; inspectionsSection 804(f) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 384(f)) is amended to read as follows:
				
					(f)Registration of
				exporters; inspections
						(1)In
				generalAny person that seeks to be a registered exporter
				(referred to in this subsection as the registrant) shall submit
				to the Secretary a registration that includes the following:
							(A)The name of the
				registrant and identification of all places of business of the registrant that
				relate to qualifying drugs, including each warehouse or other facility owned or
				controlled by, or operated for, the registrant;
							(B)An agreement by
				the registrant to—
								(i)make its places of
				business that relate to qualifying drugs (including warehouses and other
				facilities owned or controlled by, or operated for, the exporter) and records
				available to the Secretary for on-site inspections, without prior notice, for
				the purpose of determining whether the registrant is in compliance with this
				Act’s requirements;
								(ii)export only
				qualifying drugs;
								(iii)export only to
				persons authorized to import the drugs;
								(iv)notify the
				Secretary of a recall or withdrawal of a qualifying drug distributed in a
				permitted country to or from which the registrant has exported or imported, or
				intends to export or import, to the United States;
								(v)monitor compliance
				with registration conditions and report any noncompliance promptly;
								(vi)submit a
				compliance plan showing how the registrant will correct violations, if any;
				and
								(vii)promptly notify
				the Secretary of changes in the registration information of the
				registrant.
								(2)Notice of approval
				or disapproval
							(A)In
				generalNot later than 90 days after receiving a completed
				registration from a registrant, the Secretary shall—
								(i)notify such
				registrant of receipt of the registration;
								(ii)assign such
				registrant a registration number; and
								(iii)approve or
				disapprove the application.
								(B)Disapproval of
				application
								(i)In
				generalThe Secretary shall disapprove a registration, and notify
				the registrant of such disapproval, if the Secretary has reason to believe that
				such registrant is not in compliance with a registration condition.
								(ii)Subsequent
				approvalThe Secretary may subsequently approve a registration
				that was denied under clause (i) if the Secretary finds that the registrant is
				in compliance with all registration conditions.
								(3)ListThe
				Secretary shall—
							(A)maintain an
				up-to-date list of registered exporters (including qualifying Internet
				pharmacies that sell qualifying drugs to individuals);
							(B)make such list
				available to the public on the Internet site of the Food and Drug
				Administration and via a toll-free telephone number; and
							(C)update such list
				promptly after the approval of a registration under this subsection.
							(4)Education of
				consumersThe Secretary shall carry out activities, by use of the
				Internet website and toll-free telephone number under paragraph (3), that
				educate consumers with regard to the availability of qualifying drugs for
				import for personal use under this section, including information on how to
				verify whether an exporter is registered.
						(5)Inspection of
				importers and registered exportersThe Secretary shall inspect
				the warehouses, other facilities, and records of importers and registered
				exporters as often as the Secretary determines necessary to ensure that such
				importers and registered exporters are in compliance with this
				section.
						.
			(g)Suspension of
			 ImportationSection 804(g) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 384(g)) is amended by—
				(1)striking
			 and the Secretary determines that the public is adequately protected
			 from counterfeit and violative prescription drugs being imported under
			 subsection (b); and
				(2)by adding after
			 the period at the end the following: The Secretary shall reinstate the
			 importation by a specific importer upon a determination by the Secretary that
			 the violation has been corrected and that the importer has demonstrated that
			 further violations will not occur. This subsection shall not apply to a
			 prescription drug imported by an individual, or to a prescription drug shipped
			 to an individual by a qualifying Internet pharmacy..
				(h)Waiver authority
			 for individualsSection 804(j) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 384(j)) is amended to read as follows:
				
					(j)Importation by
				individuals
						(1)In
				generalNot later than 180 days after the enactment of the
				Pharmaceutical Market Access Act of
				2007, the Secretary shall by regulation permit an individual to
				import a drug from a permitted country to the United States if the drug
				is—
							(A)a qualifying
				drug;
							(B)imported from a
				licensed pharmacy or qualifying Internet pharmacy;
							(C)for personal use
				by an individual, or family member of the individual, not for resale;
							(D)in a quantity that
				does not exceed a 90-day supply during any 90-day period; and
							(E)accompanied by a
				copy of a prescription for the drug, which—
								(i)is
				valid under applicable Federal and State laws; and
								(ii)was issued by a
				practitioner who is authorized to administer prescription drugs.
								(2)Drugs dispensed
				outside the United StatesAn individual may import a drug from a
				country that is not a permitted country if—
							(A)the drug was
				dispensed to the individual while the individual was in such country, and the
				drug was dispensed in accordance with the laws and regulations of such
				country;
							(B)the individual is
				entering the United States and the drug accompanies the individual at the time
				of entry;
							(C)the drug is
				approved for commercial distribution in the country in which the drug was
				obtained;
							(D)the drug does not
				appear to be adulterated; and
							(E)the quantity of
				the drug does not exceed a 14-day
				supply.
							.
			(i)Repeal of certain
			 provisionsSection 804 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 384) is amended by striking subsections (l) and (m).
			5.Registration
			 feesSubchapter C of chapter
			 VII of the Federal Food, Drug, and Cosmetic
			 Act (21
			 U.S.C. 397f et seq.) is amended by adding at the end the
			 following:
			
				5Fees
				relating to prescription drug importation
					740A.Fees relating
				to prescription drug importation
						(a)Registration
				feeThe Secretary shall establish a registration fee program
				under which a registered exporter under section 804 shall be required to pay an
				annual fee to the Secretary in accordance with this subsection.
						(b)Collection
							(1)Collection on
				initial registrationA fee under this section shall be payable
				for the fiscal year in which the registered exporter first submits a
				registration under section 804 (or reregisters under that section if that
				person has withdrawn its registration and subsequently reregisters) in a amount
				of $10,000, due on the date the exporter first submits a registration to the
				Secretary under section 804.
							(2)Collection in
				subsequent yearsAfter the fee is paid for the first fiscal year,
				the fee described under this subsection shall be payable on or before October 1
				of each year.
							(3)One fee per
				facilityThe fee shall be paid only once for each registered
				exporter for a fiscal year in which the fee is payable.
							(c)Fee
				amount
							(1)In
				generalSubject to subsection (b)(1), the amount of the fee shall
				be determined each year by the Secretary and shall be based on the anticipated
				costs to the Secretary of enforcing the amendments made by the
				Pharmaceutical Market Access Act of
				2007 in the subsequent fiscal year.
							(2)Limitation
								(A)In
				generalThe aggregate total of fees collected under this section
				shall not exceed 1 percent of the total price of drugs exported annually to the
				United States by registered exporters under this section.
								(B)Reasonable
				estimateSubject to the limitation described in subparagraph (A),
				a fee under this subsection for an exporter shall be an amount that is a
				reasonable estimate by the Secretary of the annual share of the exporter of the
				volume of drugs exported by exporters under this section.
								(d)Use of
				feesThe fees collected under this section shall be used for the
				sole purpose of administering this section with respect to registered
				exporters, including the costs associated with—
							(1)inspecting the
				facilities of registered exporters, and of other entities in the chain of
				custody of a qualifying drug;
							(2)developing,
				implementing, and maintaining a system to determine registered exporters’
				compliance with the registration conditions under the
				Pharmaceutical Market Access Act of
				2007, including when shipments of qualifying drugs are offered
				for import into the United States; and
							(3)inspecting such
				shipments, as necessary, when offered for import into the United States to
				determine if any such shipment should be refused admission.
							(e)Annual fee
				settingThe Secretary shall establish, 60 days before the
				beginning of each fiscal year beginning after September 30, 2007, for that
				fiscal year, registration fees.
						(f)Effect of
				failure to pay fees
							(1)Due
				dateA fee payable under this section shall be paid by the date
				that is 30 days after the date on which the fee is due.
							(2)Failure to
				payIf a registered exporter subject to a fee under this section
				fails to pay the fee, the Secretary shall not permit the registered exporter to
				engage in exportation to the United States or offering for exportation
				prescription drugs under this Act until all such fees owed by that person are
				paid.
							(g)Reports
							(1)Fee
				establishmentNot later than 60 days before the beginning of each
				fiscal year, the Secretary shall—
								(A)publish
				registration fees under this section for that fiscal year;
								(B)hold a meeting at
				which the public may comment on the recommendations; and
								(C)provide for a
				period of 30 days for the public to provide written comments on the
				recommendations.
								(2)Performance and
				fiscal reportBeginning with fiscal year 2007, not later than 60
				days after the end of each fiscal year during which fees are collected under
				this section, the Secretary shall submit to the Committee on Health, Education,
				Labor, and Pensions of the Senate and the Committee on Energy and Commerce of
				the House of Representatives a report that describes—
								(A)implementation of
				the registration fee authority during the fiscal year; and
								(B)the use by the
				Secretary of the fees collected during the fiscal year for which the report is
				made.
								.
		6.Counterfeit-resistant
			 technology
			(a)MisbrandingSection
			 502 of the Federal Food, Drug, and Cosmetic
			 Act (21
			 U.S.C. 352; deeming drugs and devices to be misbranded) is
			 amended by adding at the end the following:
				
					(x)If it is a drug
				subject to section 503(b), unless the packaging of such drug complies with the
				requirements of section 505C for counterfeit-resistant
				technologies.
					.
			(b)RequirementsChapter
			 V of the Federal Food, Drug, and Cosmetic
			 Act (21
			 U.S.C. 351 et seq.) is amended by inserting after section 505B
			 the following:
				
					505C.Counterfeit-resistant
				technologies
						(a)Incorporation of
				counterfeit-resistant technologies into prescription drug
				packagingThe Secretary shall require that the packaging of any
				drug subject to section 503(b) incorporate—
							(1)overt optically
				variable counterfeit-resistant technologies that are described in subsection
				(b) and comply with the standards of subsection (c); or
							(2)technologies that
				have an equivalent function of security, as determined by the Secretary.
							(b)Eligible
				technologiesTechnologies described in this subsection—
							(1)shall be visible
				to the naked eye, providing for visual identification of product authenticity
				without the need for readers, microscopes, lighting devices, or
				scanners;
							(2)shall be similar
				to that used by the Bureau of Engraving and Printing to secure United States
				currency;
							(3)shall be
				manufactured and distributed in a highly secure, tightly controlled
				environment; and
							(4)should incorporate
				additional layers of non-visible covert security features up to and including
				forensic capability.
							(c)Standards for
				packaging
							(1)Multiple
				elementsFor the purpose of making it more difficult to
				counterfeit the packaging of drugs subject to section 503(b), manufacturers of
				the drugs shall incorporate the technologies described in subsection (b) into
				multiple elements of the physical packaging of the drugs, including blister
				packs, shrink wrap, package labels, package seals, bottles, and boxes.
							(2)Labeling of
				shipping containerShipments of drugs described in subsection (a)
				shall include a label on the shipping container that incorporates the
				technologies described in subsection (b), so that officials inspecting the
				packages will be able to determine the authenticity of the shipment. Chain of
				custody procedures shall apply to such labels and shall include procedures
				applicable to contractual agreements for the use and distribution of the
				labels, methods to audit the use of the labels, and database access for the
				relevant governmental agencies for audit or verification of the use and
				distribution of the labels.
							(d)Effective
				dateThis section shall take effect 180 days after the date of
				enactment of the Pharmaceutical Market Access
				Act of
				2007.
						.
			7.Prohibited
			 ActsSection 301 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 331) is amended by inserting after subsection (k) the
			 following:
			
				(l)The failure to
				register in accordance with section 804(f) or to import or offer to import a
				prescription drug in violation of a suspension order under section
				804(g).
				.
		8.PatentsSection 271 of title
			 35, United States Code, is amended—
			(1)by
			 redesignating subsections (h) and (i) as subsections (i) and (j), respectively;
			 and
			(2)by inserting after
			 subsection (g) the following:
				
					(h)It shall not be an
				act of infringement to use, offer to sell, or sell within the United States or
				to import into the United States any patented invention under section 804
				(21 U.S.C.
				384) of the Federal Food, Drug,
				and Cosmetic Act that was first sold abroad by or under authority of
				the owner or licensee of such
				patent.
					.
			9.Other enforcement
			 actions
			(a)In
			 generalSection 804 of the Federal Food, Drug, and Cosmetic Act (as
			 amended in section 4) is amended by adding at the end the following:
				
					(l)Unfair or
				discriminatory Acts and practices
						(1)In
				generalIt is unlawful for a manufacturer, directly or indirectly
				(including by being a party to a licensing or other agreement) to—
							(A)discriminate by
				charging a higher price for a prescription drug sold to a person in a permitted
				country that exports a prescription drug to the United States under this
				section than the price that is charged to another person that is in the same
				country and that does not export a prescription drug into the United States
				under this section;
							(B)discriminate by
				charging a higher price for a prescription drug sold to a person that
				distributes, sells, or uses a prescription drug imported into the United States
				under this section than the price that is charged to another person in the
				United States that does not import a prescription drug under this section, or
				that does not distribute, sell, or use such a drug;
							(C)discriminate by
				denying supplies of a prescription drug to a person in a permitted country that
				exports a prescription drug to the United States under this section or
				distributes, sells, or uses a prescription drug imported into the United States
				under this section;
							(D)discriminate by
				publicly, privately, or otherwise refusing to do business with a person in a
				permitted country that exports a prescription drug to the United States under
				this section or distributes, sells, or uses a prescription drug imported into
				the United States under this section;
							(E)discriminate by
				specifically restricting or delaying the supply of a prescription drug to a
				person in a permitted country that exports a prescription drug to the United
				States under this section or distributes, sells, or uses a prescription drug
				imported into the United States under this section;
							(F)cause there to be
				a difference (including a difference in active ingredient, route of
				administration, dosage form, strength, formulation, manufacturing
				establishment, manufacturing process, or person that manufactures the drug)
				between a prescription drug for distribution in the United States and the drug
				for distribution in a permitted country for the purpose of restricting
				importation of the drug into the United States under this section;
							(G)refuse to allow an
				inspection authorized under this section of an establishment that manufactures
				a prescription drug that may be imported or offered for import under this
				section;
							(H)fail to conform to
				the methods used in, or the facilities used for, the manufacturing, processing,
				packing, or holding of a prescription drug that may be imported or offered for
				import under this section to good manufacturing practice under this Act;
							(I)become a party to a
				licensing or other agreement related to a prescription drug that fails to
				provide for compliance with all requirements of this section with respect to
				such prescription drug or that has the effect of prohibiting importation of the
				drug under this section; or
							(J)engage in any other
				action that the Federal Trade Commission determines to discriminate against a
				person that engages in, or to impede, delay, or block the process for, the
				importation of a prescription drug under this section.
							(2)Affirmative
				defenseIt shall be an affirmative defense to a charge that a
				person has discriminated under subparagraph (A), (B), (C), (D), or (E) of
				paragraph (1) that the higher price charged for a prescription drug sold to a
				person, the denial of supplies of a prescription drug to a person, the refusal
				to do business with a person, or the specific restriction or delay of supplies
				to a person is not based, in whole or in part, on—
							(A)the person
				exporting or importing a prescription drug into the United States under this
				section; or
							(B)the person
				distributing, selling, or using a prescription drug imported into the United
				States under this section.
							(3)Presumption and
				affirmative defense
							(A)PresumptionA
				difference (including a difference in active ingredient, route of
				administration, dosage form, strength, formulation, manufacturing
				establishment, manufacturing process, or person that manufactures the drug)
				created after January 1, 2007, between a prescription drug for distribution in
				the United States and the drug for distribution in a permitted country shall be
				presumed under paragraph (1)(H) to be for the purpose of restricting
				importation of the drug into the United States under this section.
							(B)Affirmative
				defenseIt shall be an affirmative defense to the presumption
				under subparagraph (A) that—
								(i)the
				difference was required by the country in which the drug is distributed;
				or
								(ii)the Secretary has
				determined that the difference was necessary to improve the safety or
				effectiveness of the drug.
								(4)Effect of
				subsection
							(A)Sales in other
				countriesThis subsection applies only to the sale or
				distribution of a prescription drug in a country if the manufacturer of the
				drug chooses to sell or distribute the drug in the country. Nothing in this
				subsection shall be construed to compel the manufacturer of a drug to
				distribute or sell the drug in a country.
							(B)Discounts to
				insurers, health plans, pharmacy benefit managers, and covered
				entitiesNothing in this subsection shall be construed to—
								(i)prevent or
				restrict a manufacturer of a prescription drug from providing discounts to an
				insurer, health plan, pharmacy benefit manager in the United States, or covered
				entity in the drug discount program under section 340B in return for inclusion
				of the drug on a formulary;
								(ii)require that such
				discounts be made available to other purchasers of the prescription drug;
				or
								(iii)prevent or
				restrict any other measures taken by an insurer, health plan, or pharmacy
				benefit manager to encourage consumption of such prescription drug.
								(C)Charitable
				contributionsNothing in this subsection shall be construed
				to—
								(i)prevent a
				manufacturer from donating a prescription drug, or supplying a prescription
				drug at nominal cost, to a charitable or humanitarian organization, including
				the United Nations and affiliates, or to a government of a foreign country;
				or
								(ii)apply to such
				donations or supplying of a prescription drug.
								(5)Enforcement
							(A)Unfair or
				deceptive Act or practiceA violation of this subsection shall be
				treated as a violation of a rule defining an unfair or deceptive act or
				practice prescribed under section 18(a)(1)(B) of the
				Federal Trade Commission Act.
							(B)Actions by the
				CommissionThe Federal Trade Commission—
								(i)shall enforce this
				subsection in the same manner, by the same means, and with the same
				jurisdiction, powers, and duties as though all applicable terms and provisions
				of the Federal Trade Commission Act
				were incorporated into and made a part of this section; and
								(ii)may seek monetary
				relief threefold the damages sustained.
								(6)Actions by
				States
							(A)In
				general
								(i)Civil
				actionsThe attorney general of a State may bring a civil action
				on behalf of the residents of the State, and persons doing business in the
				State, in a district court of the United States of appropriate jurisdiction for
				a violation of paragraph (1) to—
									(I)enjoin that
				practice;
									(II)enforce
				compliance with this subsection;
									(III)obtain damages,
				restitution, or other compensation on behalf of residents of the State and
				persons doing business in the State, including threefold the damages; or
									(IV)obtain such other
				relief as the court may consider to be appropriate.
									(ii)Notice
									(I)In
				generalBefore filing an action under clause (i), the attorney
				general of the State involved shall provide to the Federal Trade
				Commission—
										(aa)written notice of
				that action; and
										(bb)a
				copy of the complaint for that action.
										(II)ExemptionSubclause
				(I) shall not apply with respect to the filing of an action by an attorney
				general of a State under this paragraph, if the attorney general determines
				that it is not feasible to provide the notice described in that subclause
				before filing of the action. In such case, the attorney general of a State
				shall provide notice and a copy of the complaint to the Federal Trade
				Commission at the same time as the attorney general files the action.
									(B)Intervention
								(i)In
				generalOn receiving notice under subparagraph (A)(ii), the
				Commission shall have the right to intervene in the action that is the subject
				of the notice.
								(ii)Effect of
				interventionIf the Commission intervenes in an action under
				subparagraph (A), it shall have the right—
									(I)to be heard with
				respect to any matter that arises in that action; and
									(II)to file a
				petition for appeal.
									(C)ConstructionFor
				purposes of bringing any civil action under subparagraph (A), nothing in this
				subsection shall be construed to prevent an attorney general of a State from
				exercising the powers conferred on the attorney general by the laws of that
				State to—
								(i)conduct
				investigations;
								(ii)administer oaths
				or affirmations; or
								(iii)compel the
				attendance of witnesses or the production of documentary and other
				evidence.
								(D)Actions by the
				Commission
								(i)In
				generalIn any case in which an action is instituted by or on
				behalf of the Commission for a violation of paragraph (1), a State may not,
				during the pendency of that action, institute an action under subparagraph (A)
				for the same violation against any defendant named in the complaint in that
				action.
								(ii)InterventionAn
				attorney general of a State may intervene, on behalf of the residents of that
				State, in an action instituted by the Commission.
								(iii)Effect of
				interventionIf an attorney general of a State intervenes in an
				action instituted by the Commission, such attorney general shall have the
				right—
									(I)to be heard with
				respect to any matter that arises in that action; and
									(II)to file a
				petition for appeal.
									(E)VenueAny
				action brought under subparagraph (A) may be brought in the district court of
				the United States that meets applicable requirements relating to venue under
				section
				1391 of title 28, United States Code.
							(F)Service of
				processIn an action brought under subparagraph (A), process may
				be served in any district in which the defendant—
								(i)is
				an inhabitant; or
								(ii)may be
				found.
								(G)Limitation of
				actionsAny action under this paragraph to enforce a cause of
				action under this subsection by the Federal Trade Commission or the attorney
				general of a State shall be forever barred unless commenced within 5 years
				after the Federal Trade Commission, or the attorney general, as the case may
				be, knew or should have known that the cause of action accrued. No cause of
				action barred under existing law on the effective date of the Pharmaceutical
				Market Access Act of 2007 shall be revived by such Act.
							(H)Measurement of
				damagesIn any action under this paragraph to enforce a cause of
				action under this subsection in which there has been a determination that a
				defendant has violated a provision of this subsection, damages may be proved
				and assessed in the aggregate by statistical or sampling methods, by the
				computation of illegal overcharges or by such other reasonable system of
				estimating aggregate damages as the court in its discretion may permit without
				the necessity of separately proving the individual claim of, or amount of
				damage to, persons on whose behalf the suit was brought.
							(I)Exclusion on
				duplicative reliefThe district court shall exclude from the
				amount of monetary relief awarded in an action under this paragraph brought by
				the attorney general of a State any amount of monetary relief which duplicates
				amounts which have been awarded for the same injury.
							(7)Effect on
				antitrust lawsNothing in this subsection shall be construed to
				modify, impair, or supersede the operation of the antitrust laws. For the
				purpose of this subsection, the term antitrust laws has the
				meaning given it in the first section of the Clayton Act, except that it includes section 5
				of the Federal Trade Commission Act
				to the extent that such section 5 applies to unfair methods of
				competition.
						(8)ManufacturerIn
				this subsection, the term manufacturer means any entity, including
				any affiliate or licensee of that entity, that is engaged in—
							(A)the production,
				preparation, propagation, compounding, conversion, or processing of a
				prescription drug, either directly or indirectly by extraction from substances
				of natural origin, or independently by means of chemical synthesis, or by a
				combination of extraction and chemical synthesis; or
							(B)the packaging,
				repackaging, labeling, relabeling, or distribution of a prescription
				drug.
							.
			(b)RegulationsThe
			 Federal Trade Commission shall promulgate regulations to carry out the
			 enforcement program under section 804(l) of the Federal Food, Drug, and Cosmetic Act (as added
			 by subsection (a)).
			(c)Suspension and
			 termination of exportersSection 804(g) of the
			 Federal Food, Drug, and Cosmetic Act
			 (as amended by section 4(g)) (21 U.S.C. 384(g)) is amended
			 by—
				(1)striking
			 Suspension of
			 Importation.—The Secretary and
			 inserting
					
						Suspension of
			 Importation.—(1)In
				generalThe Secretary
						;
				and
				(2)adding at the end
			 the following:
					
						(2)Suspension and
				termination of exporters
							(A)SuspensionWith
				respect to the effectiveness of a registration submitted under subsection (f)
				by a registered exporter:
								(i)Subject to clause
				(ii), if the Secretary determines, after notice and opportunity for a hearing,
				that the registered exporter has failed to maintain substantial compliance with
				all registration conditions, the Secretary may suspend the registration.
								(ii)If the Secretary
				determines that, under color of the registration, the registered exporter has
				exported a drug that is not a qualifying drug, or a drug that does not meet the
				criteria under this section, or has exported a qualifying drug to an individual
				in violation of this section, the Secretary shall immediately suspend the
				registration. A suspension under the preceding sentence is not subject to the
				provision by the Secretary of prior notice, and the Secretary shall provide to
				the registered exporter involved an opportunity for a hearing not later than 10
				days after the date on which the registration is suspended.
								(iii)The Secretary
				may reinstate the registration, whether suspended under clause (i) or (ii), if
				the Secretary determines that the registered exporter has demonstrated that
				further violations of registration conditions will not occur.
								(B)TerminationThe
				Secretary, after notice and opportunity for a hearing, may terminate the
				registration under subsection (f) of a registered exporter if the Secretary
				determines that the registered exporter has engaged in a pattern or practice of
				violating 1 or more registration conditions, or if on 1 or more occasions the
				Secretary has under subparagraph (A)(ii) suspended the registration of the
				registered exporter. The Secretary may make the termination permanent, or for a
				fixed period of not less than 1 year. During the period in which the
				registration of a registered exporter is terminated, any registration submitted
				under subsection (f) by such exporter or a person who is a partner in the
				export enterprise or a principal officer in such enterprise, and any
				registration prepared with the assistance of such exporter or such a person,
				has no legal effect under this
				section.
							.
				10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act (and the amendments made by this Act).
		
